DE HAVEN, District Judge.
The parties to this proceeding have, in addition to other matters, stipulated as a fact:
“(12) That said Nancy .T. Morrow has never claimed, and has never believed she had any right to claim, any interest, or equity in any of the properly of said estate of said deceased since the final distribution and partition thereof, other than hor right to a reconveyance of said real property described in said schedule herein upon payment of the aforesaid balance of §400 still due on her said promissory note, with interest at. legal rate from December 12, A. D. 1898.”
This is, in substance and effect, a stipulation that the bankrupt did not. believe that she had any interest in the property mentioned in other parts of the stipulation, and not included in her schedule of assets. If this was her honest belief, even though it should be conceded that at the time of filing her petition in bankruptcy she had an interest in other property, the court would not be warranted in finding that she omitted to include such property In her schedule of assets for the purpose of concealing the same from the trustee in bankruptcy, or with the intention of defrauding her creditors; and the omission to include property in the schedule of assets filed by a bankrupt, when such omission was due to a mistake either of law or fact, is not an offense under subdivision “b” of sec (ion 29 of the bankruptcy act, and is not ground for withholding a discharge. In re Parker, 4 Biss. 501, Fed. Cas. No. 10,720: Loveland, Bankr. § 230. This view makes it unnecessary to *576determine whether the bankrupt has any substantial interest in other property referred to in the stipulation, and not included in the schedule cf assets filed in this proceeding. There will be a general finding that the specifications of opposition to the bankrupt’s discharge filed by the First National Bank of Oakland are not sustained by the stipulated facts, and the petition for discharge is granted.